March 7, 2011 EDGAR FILING U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Eagle Capital Appreciation Fund (the “Trust”) File Nos. 002-98634 and 811-04338 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933 (“Securities Act”), I hereby certify that the forms of Prospectus and Statement of Additional Information for the Classes A, C, I, R-3 and R-5 shares of the Trust used with respect to the Trust do not differ from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 38 (the “PEA”) to its Registration Statement on Form N-1A and that the PEA was filed electronically.If you have any questions or comments concerning the foregoing, please call me at (202) 778-9195. Very truly yours, /s/ Kevin P. Christy Kevin P. Christy cc:J. Cooper Abbott Susan L. Walzer Eagle Asset Management, Inc. Francine J. Rosenberger K&L Gates LLP
